Citation Nr: 0502033	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  95-29 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to July 
1969.  The veteran died on October [redacted], 1994.  The appellant 
is his surviving spouse.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a February 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Houston, Texas.  In June 
1998, March 2000, and December 2001, the Board remanded the 
issues of service connection for the cause of the veteran's 
death and DIC benefits pursuant to 38 U.S.C.A. § 1318 for 
further development.  In a July 2002 Decision Review Officer 
(DRO) decision, service connection for the cause of the 
veteran's death was granted.  Therefore, that issue is not 
before the Board.


FINDINGS OF FACT

1.  In the July 2002 DRO decision, service connection for the 
cause of the veteran's death was granted.

2.  The issue of entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 is moot in light of the award of service 
connection for the cause of the veteran's death.


CONCLUSION OF LAW

The claim of entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 is dismissed as moot.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Inasmuch as the July 2002 DRO decision constitutes a full 
grant of the benefit sought on appeal with respect to the 
issue of service connection for the cause of the veteran's 
death, the issue of entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 is rendered moot, as the appellant 
would be entitled to no additional benefits by virtue of a 
grant of DIC under the provisions of 38 U.S.C.A. § 1318.  See 
Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not 
have jurisdiction to review a case if no additional benefit 
would accrue to the claimant).

Therefore, in light of the July 2002 DRO decision granting 
service connection for the cause of the veteran's death, the 
section 1318 appeal is moot and is dismissed.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim of entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 is dismissed.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


